Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,418,924. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by or obvious variants of patent claims 1-20.  For example, patent claim 1 includes all limitations of independent claim 1.  Patent claim 10 includes all limitations of independent claim 10.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-20.  In particular, the following table shows the corresponding limitations between claims 1-20 and patent claims 1-20.
Present Application Claims (17/744,848)
Patent claims (US 11,418,924)
1. A satellite ground station, comprising: a multicast server configured to: 





access a receive signal-to-noise ratio (SNR) measured for a forward link (FL) between a satellite and a satellite modem; 


select one of a unicast mode or a multicast mode for the FL based upon the receive SNR; and 



configure the FL in the selected one of the unicast mode or the multicast mode.

2. The satellite ground station of claim 1, further comprising: a protocol processor, wherein the multicast server is configured to, when the multicast mode is selected: determine a unique Internet protocol port address for the satellite modem; add a static policy based route to the local router to configure the local router to divert virtual local area network data addressed to the satellite modem to the multicast server; modify a destination address for the data to the unique Internet protocol port address for the satellite modem to form modified data; and direct the modified data to the protocol processor.


3. The satellite ground station of claim 1, further comprising a protocol processor, wherein the multicast server is configured to, when the multicast mode is selected, configure the satellite ground station to: route data addressed to the satellite modem to the multicast server; and route the data from the multicast server to the protocol processor.

4. The satellite ground station of claim 3, further comprising an edge router, wherein configuring the satellite ground station to route data addressed to the satellite modem to the multicast server includes configuring the edge router with a route to the multicast server.

5. The satellite ground station of claim 1, wherein the multicast server is configured to configure the satellite ground station to route incoming data for the satellite modem over a multicast path to an Internet protocol port address unique to the satellite modem.

6. The satellite ground station of claim 1, wherein the multicast server is configured to confirm an aircraft control processing unit located in the vehicle supports multicast mode using a multicast fast path prior to selecting the multicast mode.



7. The satellite ground station of claim 1, wherein the multicast server is configured to select one of the unicast mode or the multicast mode by comparing the SNR to a pre- determined threshold SNR.

8. The satellite ground station of claim 1, wherein the multicast server is configured to: when the multicast mode is selected, configure a first set of modulation and coding parameters to the satellite modem for the FL; and when the unicast mode is selected, configure a second set of modulation and coding parameters to the satellite modem for the FL.

9. The satellite ground station of claim 1, wherein the multicast server is configured to, when the multicast mode is selected: select a multicast group from a plurality of multicast groups by comparing the SNR to a plurality of pre-determined threshold SNRs; when the multicast group is a first of the plurality of multicast groups, configure a first set of modulation and coding parameters to the satellite modem for the FL; and when the multicast group is a second of the plurality of multicast groups, configure a second set of modulation and coding parameters to the satellite modem for the FL.

10. A computer-implemented method, comprising: 


accessing, by one or more processors, a receive signal-to-noise ratio (SNR) measured for a forward link (FL) from a satellite to a satellite modem; selecting, by one or more processors, one of a unicast mode or a multicast mode for the FL based upon the receive SNR; and when the multicast mode is selected: routing data addressed to the satellite modem to the multicast server, and routing the data from the multicast server to a protocol processor.

11. The computer-implemented method of claim 10, further comprising: comparing the receive SNR to a first pre-determined SNR threshold to determine whether to select the multicast mode; and comparing the receive SNR to a second pre-determined SNR threshold to determine whether to select the unicast mode.

12. The computer-implemented method of claim 10, further comprising routing the data from the protocol processor to the satellite modem using an Internet protocol port address unique to the satellite modem.

13. The computer-implemented method of claim 10, wherein routing data addressed to the satellite modem to the multicast server includes adding a static policy based route to a local router in a satellite ground station to configure the router to direct virtual local area network data addressed to the satellite modem to the multicast server.




14. The computer-implemented method of claim 10, wherein routing the data from the multicast server to the protocol processor includes: determining a unique port address for the satellite modem; and modifying a destination address for the data to the unique Internet protocol port address.



15. The computer-implemented method of claim 10, wherein determining the unique port address for the satellite modem includes computing a hash of an Internet protocol address assigned to the satellite modem.

16. The computer-implemented method of claim 10, further comprising confirming an aircraft control processing unit of the satellite modem supports multicast mode prior to selecting the multicast mode.

17. The computer-implemented method of claim 10, wherein determining the unique port address for the satellite modem includes selecting a port address that indicates which other satellite modems are to ignore the data.

18. The computer-implemented method of claim 10, further comprising selecting the one of the unicast mode or the multicast mode by comparing the SNR to a pre-determined threshold SNR.

19. The computer-implemented method of claim 10, further comprising comparing a decrease rate for the SNR to a pre-determined threshold to determine when to switch from the multicast mode to the unicast mode.

20. The computer-implemented method of claim 10, further comprising, when the multicast mode is selected: selecting a multicast group by comparing the SNR to a plurality of pre-determined threshold SNRs; when the multicast group is a first of the plurality of multicast groups, configuring a first set of modulation and coding parameters to the satellite modem for the FL; and when the multicast group is a second of the plurality of multicast groups, configuring a second set of modulation and coding parameters to the satellite modem for the FL.
1. A communication system, the communication system comprising: a satellite; a satellite modem configured to operate within a movable vehicle, wherein the satellite modem is configured to communicatively couple with the satellite, and wherein the satellite modem is configured to convey data, received from the satellite over a forward link (FL), to a user device within the vehicle; and a satellite ground station having a multicast server, wherein the multicast server is configured to select one of a unicast mode or a multicast mode for the FL based upon a measured receive signal-to-noise ratio (SNR) associated with the satellite modem, and wherein the satellite communicates with the satellite modem over the FL in the selected one of the unicast mode or the multicast mode.

2. The communication system of claim 1, further comprising a protocol processor, wherein the multicast server is configured to, when the multicast mode is selected: determine a unique Internet protocol port address for the satellite modem; and add a static policy based route to a local router in the satellite ground station to configure the local router to divert virtual local area network data addressed to the satellite modem to the multicast server; modify a destination address for the data to the unique Internet protocol port address for the satellite modem to form modified data; and direct the modified data to the protocol processor.

3. The communication system of claim 1, further comprising a protocol processor, wherein the multicast server is configured to, when the multicast mode is selected, configure the communication system to: route data addressed to the satellite modem to the multicast server; and route the data from the multicast server to the protocol processor.

4. The communication system of claim 3, further comprising an edge router, wherein configuring the communication system to route data addressed to the satellite modem to the multicast server includes configuring the edge router with a route to the multicast server.

5. The communication system of claim 1, wherein the multicast server is configured to configure the communication system to route incoming data for the satellite modem over a multicast path to an Internet protocol port address unique to the satellite modem.

6. The communication system of claim 1, further comprising an aircraft control processing unit located in the vehicle, wherein the multicast server is configured to confirm the aircraft control processing unit supports multicast mode using a multicast fast path prior to selecting the multicast mode.

7. The communication system of claim 1, wherein the multicast server is configured to select one of the unicast mode or the multicast mode by comparing the SNR to a pre-determined threshold SNR.

8. The communication system of claim 1, wherein the multicast server is configured to: when the multicast mode is selected, configure a first set of modulation and coding parameters to the satellite modem for the FL; and when the unicast mode is selected, configure a second set of modulation and coding parameters to the satellite modem for the FL.

9. The communication system of claim 1, wherein the multicast server is configured to, when the multicast mode is selected: select a multicast group of a plurality of multicast groups by comparing the SNR to a plurality of pre-determined threshold SNRs; when the multicast group is a first of the plurality of multicast groups, configure a first set of modulation and coding parameters to the satellite modem for the FL; and when the multicast group is a second of the plurality of multicast groups, configure a second set of modulation and coding parameters to the satellite modem for the FL.

10. A computer-implemented method to selectively route data over unicast paths and multicast paths, the method comprising: measuring, with a processor, a receive signal-to-noise ratio (SNR) for a forward link (FL) from a satellite to a satellite modem within a movable vehicle; selecting, with a processor, one of a unicast mode or a multicast mode for the FL based upon the receive SNR; and when the multicast mode is selected, configuring the communication system to: route data addressed to the satellite modem to the multicast server; and route the data from the multicast server to a protocol processor.

11. The computer-implemented method of claim 10, further comprising: compare the receive SNR to a first pre-determined SNR threshold to determine whether to select the multicast mode; and compare the receive SNR to a second pre-determined SNR threshold to determine whether to select the unicast mode.

12. The computer-implemented method of claim 10, further comprising routing the data from the protocol processor to the satellite modem using an Internet protocol port address unique to the satellite modem.

13. The computer-implemented method of claim 10, wherein configuring the communication system to route data addressed to the satellite modem to the multicast server includes adding a static policy based route to a local router in a satellite ground station to configure the router to direct virtual local area network data addressed to the satellite modem to the multicast server.

14. The computer-implemented method of claim 10, wherein configuring the communication system to route the data from the multicast server to the protocol processor includes: determining a unique port address for the satellite modem; and modifying a destination address for the data to the unique Internet protocol port address.

15. The computer-implemented method of claim 10, wherein determining the unique port address for the satellite modem includes computing a hash of an Internet protocol address assigned to the satellite modem.

16. The computer-implemented method of claim 10, further comprising confirming an aircraft control processing unit associated with the satellite modem supports multicast mode prior to selecting the multicast mode.

17. The computer-implemented method of claim 10, wherein determining the unique port address for the satellite modem includes selecting a port address that indicates which other satellite modems are to ignore the data.

18. The computer-implemented method of claim 10, further comprising selecting the one of the unicast mode or the multicast mode by comparing the SNR to a pre-determined threshold SNR.

19. The computer-implemented method of claim 10, further comprising comparing a decrease rate for the SNR to a pre-determined threshold to determine when the switch from the multicast mode to the unicast mode.

20. The computer-implemented method of claim 10, further comprising, when the multicast mode is selected: selecting a multicast group of a plurality of multicast groups by comparing the SNR to a plurality of pre-determined threshold SNRs; when the multicast group is a first of the plurality of multicast groups, configuring a first set of modulation and coding parameters to the satellite modem for the FL; and when the multicast group is a second of the plurality of multicast groups, configuring a second set of modulation and coding parameters to the satellite modem for the FL.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8